RECE|VED

MAR 1 1 2019

C|erk, U.S. D\strict Court
Ketchikan, AK

IN AND FOR THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
( U.S. District Court, 648 Mission Street, Rm 507, Ketchikan, AK 99901 )

 

 

)
)
Ronald Satish Emtit, )
)
Plaintiff ) C.A. No.:
V. )
)
President Donald Trump, )
)
)
United States Deparunent )
of Agriculture (USDA), )
)
)
United States Departtnent of )
Cornmerce, )
)
Federal Trade Commission )
(FTC), )
)
& )
)
International Trade Commission )
(ITC)» )
Defendants )
QQMRLAINI

COMES NOW, the plaintiff Ronald Satish Emrit, Who is bringing these causes of
action against the five governmental defendants in the executive branch of the federal

Case 5:19-cV-00002-RRB Document 1 Filed 03/11/19 Page 1 of 21

government The plaintiff fully expects that his law school classmate Raven Liberty,
Esquire of Miami-Dade County, FL will be making a “Notice of Appearance of
Counsel” if and when discovery is compelled by the magistrate judge and / or presiding
judge in the particular case at bar. In bringing forth these causes of action, the
plaintiff states, avers, and alleges the following

L)_NAII`_URE_QETHE_CASE

1.) The plaintiff alleges that the five defendants have committed the tortious
interference with business relations/ contracts by imposing ridiculous tariffs on
Chinese exports that have no other impact on the American economy than to
produce inflation or stagflation similar to the Zimbabwe economy under
President Robert Mugabe. Let it be known that the self-proclaimed “Ogmios”
(of Nostradamus’ famous quartets and the opposite of “Mabus”) aka Saint
Ronald of Soapstone (SROS) states that ‘_‘B;Lm£reasln,g_rhumlo&lt¥££mgn§.¥,.a
n'nninr i miPr DPr friin
cyclical, ai_id s];g;ctgral unemployment from a macrgeggngmic perspective, and

79

 

The Bureau of Economic Analysis (BEA) under the Departrnent of Commerce
and Bureau of Labor Statistics (BLS) under the Department of Labor measure
consumer price index (CPI) and the GDP deflator which are key benchmarks
that are correlated to inflation

2.) While President Donald Trump may be trying to safeguard and / or protect
intellectual property in America by imposing tariffs on Chinese goods (many of
which are counterfeit goods or “knockoffs” of patented, trademarked, or
copyrighted American goods), the tariffs on Chinese exports also make it more
difficult for companies in Silicon Valley to get the necessary components of
their hardware to produce their own copyrighted software 7

3.) The components of their central processing units (CPU’s) would include many
semiconductors, transistors, rectifiers, and other electronic goods from China
which are much cheaper than American goods and therefore give these Silicon
Valley companies the “economies of scale” to provide valuable goods and

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 2 of 21

services at a low-cost price to contribute significantly to American Gross
Domestic Product (GDP).

4.) President Trump may be trying to invoke complicated laws of Admiralty and
International Trade including but not limited to Trade-Related Aspects of
Intellectual Property (TRIPS), the General Agreement on Tariffs and Trade
(GATI) and the Bretton '\X/'oods Agreement, the ]ones Act for negligence and
seaworthiness of those vessels coming from Chinese ports bringing Chinese
exports, anti-dumping laws, laws applicable to INCOTERMS, the I-Iarter Act,
Death on High Seas Act (DOHSA), Hague-Visby Arnendments, compulsory
licensing, and the applicable provisions of the World Intellectual Property
Organization (WIPO) in Geneva, Switzerland.

5.) Furthermore, the plaintiff alleges that the five defendants have committed a
violation of the Equal Protection Clause and Due Process Clause of the Fifth
and Fourteenth Amendments to the U.S. Constitution and The Privileges and
Immunities Clause (e.g. Article IV, Section 2, Clause 1 of the Constitution, i.e.
the Comity Clause) since all five defendants are federal government agencies
and are therefore “state actors.”

6.) To be more specific, all five defendants have violated the Dorrnant Commerce
Clause and are impeding interstate commerce by imposing and enforcing these
outrageous tariffs against China The Constitution expressly states that
Congress has plenary power over interstate commerce and not these executive
branches of the federal government which are apparently trying to infringe
upon the separation-of-powers doctrine.

7.) As a horrible encroachment upon public policy protecting interstate commerce,
the five defendants are also unduly discriminating against those Americans that
rely on “doing business” with Silicon Valley companies (such as the plaintiff).

8.) Nevertheless, it is President Trump who is egregiously violating the Plaintiff’s
`-C.onstitutional rights by trying to impose a ZO-hour work-week requirement on
those Americans receiving food stamps or EBT/SNAP benefits from the U.S.
Department of Agriculture (USDA).

9.) Accordingly, the plaintiff is suing the defendants for $80,000 (eighty thousand
d.ollars) notwithstanding the Eleventh Amendment doctrine of sovereign
immunity and the Federal Tort Claims Act (FTCA).

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 3 of 21

10.) The plaintiff believes in “good faith” that the five defendants would agree
to be sued for pecuniary damages to ensure justice and to preclude or prevent
unjust enrichment

11.) The plaintiff is also suing to obtain the equitable remedy of an injunction
precluding any of the five defendants from assessing tariffs on China which
would cause massive drops in the stock price of Silicon Valley companies
which are traded on a major stock exchange such as NASDAQ, New York
Stock Exchange (NYSE), and/ or Standard & Poor’s 500 (S&P 500).

12.) The plaintiff is also seeking a separate injunction (as an equitable remedy)
which would preclude and/ or enjoin President Trump or the USDA from
imposing a “20-hour work-week” requirement on Americans who are receiving
EBT/SN.A.P benefits commonly referred to as “food stamps.” In other words,
the injunction would make it so that Americans do not have to work at least 20
hours per week simply to obtain these EBT/SNAP benefits or “food stamps.”

13.) The plaintiff is seeking to assess joint and several liability to all five of the
defendants in which they are expected to seek contribution and indemnity from
each other through the filing of cross-claims based on contributory negligence,
pure comparative negligence, and/ or modified comparative negligence
(although negligence is not one of the causes of action being alleged_by the
plaintiff in the particular case at bar).

IL)_BA.RILES_TQIHlS_LIIIQAIIQN

14.) The plaintiff is an indigent, disabled, and unemployed resident of the state of
Nevada. His current mailing address is 6655 38th Lane East, Sarasota, FL 34243. I-Iis
cell phone number is currently (301)537- -8471 and his primary email address is

M@_Qgtl@k._com. His secondary email address is

einsteinrockstarZ@outlook. com.
15.) The first defendant is President Donald Trump. I-Iis mailing address is the

following 1600 Pennsylvania Avenue NW Washington, DC 20500. His telephone
number is 202-456-1111. I-Iis email address is president@whitehouse.gov.

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 4 of 21

16.) The second defendant is the U.S. Department of Commerce. The mailing
address for the Department of Commerce headquarters is the following: 1401
Constitution Ave NW Washington, DC 20230. The telephone number for the U.S.
Department of Commerce headquarters is 202-482-2.000. The email address for the

U.S. Department of Commerce is publigaffair§@dgg.ggv. The Secretary of
Commerce is Penny Pritzker.

17.) The third defendant is the U.S. Department of Agriculture. The mailing address
for the headquarters of the SBA is the following 1400 Independence Ave., S.W.
Washington, DC 20250. The telephone number for the U.S. Department of
Agriculture (USDA) is (202) 720-2791. The email address for the SBA is

gg§wdg§k@iha£gy. The Secretary of Agriculture is Sonny Perdue.

18.) The fourth defendant is the Federal Trade Commission (FTC). Its mailing and
physical address is the following'. 600 Pennsylvania Avenue, NW Washington, DC
20580. Its telephone number is (202) 326-2222.

19.) The fifth defendant is the Intemational Trade Commission (ITS). Its mailing
address is the following: 500 E St SW, Washington, DC 20436. The telephone
number for the_fifth defendant is 202.205.2000.

llL)_JllB.lSDIQIlQl§I_AND_YEM.lE

20.) According to Federal Rules of Civil Procedure 8(a)(1), Plaintiff is required to
provide "a short and plain statement of the grounds for the court’s jurisdiction, unless
the court already has jurisdiction and the claim needs no new jurisdictional support;"

21.) Because the court does not already have personal or subject matter jurisdiction
over this issue, it is necessary to engage in a brief discussion of the court's jurisdiction
so that the defendants can not move to dismiss this case based on procedural grounds
involving a lack of proper jurisdiction

22.) Pursuant to 28 U.S.C.A. Section 1332, the U.S. District Court for the District of
Alaska (as an Article II_I court) has jurisdiction over this matter because there is

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 5 of 21

complete diversity of jurisdiction between the Plaintiff and the five defendants

23.) As an Article III court, the U.S. District Court for the District of Alaska also has
subject matter jurisdiction over the present case at bar because this proceeding
involves a discussion of the Equal Protection Clause, Due Process Clause, and
Privileges and Immunities Clause as it relates to various federal agencies

24.) Venue in this jurisdiction is also proper pursuant to 28 U.S.C.A. Sections 1391
and 1400.

25.) Because the amount in controversy exceeds $75,000 (i.e. $80,000 is greater than
‘$75,000), this court also has jurisdiction with regards to that particular issue.

!Y,) SI:ATEMENI QF F,A,Q l §

26.) President Trump has ominously imposed tariffs on China in what amounts to a
“trade war” that affects both the citizens of China and the United States.

27.) The net effect of these tariffs on China are that they are creating inflation and
quite possibly stagflation in the American economy.

28.) To offset the effects of inflation, the Federal Reserve Bank and its chairman
]erome Powell will have to engage in the opposite of quantitative casing (QE), i.e.
they will have to remove paper money or “legal tender” from the economy by selling
bonds, Treasury bills (i.e. T-Bi]ls) and other forms of commercial paper/ negotiable
instruments to commercial banks most of which are insured by the Federal Deposit
lnsurance Company or FDIC (which was created by the black-letter law of the
Glass-Steagall during the era of New Deal Legislation of FDR after the Great
Depression and Stock Market Crash of 1929).

29.) This process involving quantitative casing (QE) is widely referred to as “open
market operations” and this is the protocol of the 12 regional banks of the Federal
Reserve and the Federal Open Market Committee (FOMC).

30.) The National Mint used to be under the State Department but now the National
Mint and Bureau of Engraving and Printing (BEP) are under the Treasury
Department and its Secretary Steve Mnuchin.

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 6 of 21

31.) Under normal circumstances, the Federal Reserve Bank engages in Quantitative
Easing (Q_E) and introduces legal tender from the Bureau of Engraving and Printing
(BEP) to commercial banks through the process of buying bonds, T-bills, and other
forms of commercial paper/ negotiable instruments from commercial banks and
FDIC-insured banks.

321) President Trump’s tariffs on China also raise the price of Chinese exports to the
United States (regulated by Secretary Wilbur Ross and the U.S. Department of
Commerce) including but not limited to semiconductors, integrated circuits, rectifiers,
transistors, field-effect transistors, bipolar junction transistors, MOSFET’s, CMOS’s,

etc..

33.) Te:hnology companies in Silicon Valley utilize these Chinese exports and these
companies include but not are limited to Apple, Amazon, Google (and its parent
company Alphabet), Facebook, etc..

34.) By imposing tariffs on Chinese exports to the United States, President Trump is
negativer affecting the net income, retained earnings, and quarterly dividends of
Silicon Valley technology companies and therefore President Trump is negativer
affecting the earnings per share (EPS) and price/ earnings ratios of their stocks traded
daily in NASDAQ, New York Stock Exchange (NYSE), and / or Standard & Poor’s
500 (S & P 500).

 

35.) A plaintiff must establish four elements in order to state a prima facie cause of

action for tortious interference with an existing contract

a) Existence of a valid contractual relationship or business expectancy;

Case 5519-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 7 of 21

b. Knowledge of the contractual relationship or expectancy by the defendant;
c.) Intentional interference inducing or causing a breach or termination of the

contractual relationship or expectancy; and

d.) Resultant damage to the party whose contractual relationship or expectancy

has been disrupted.

36.) The plaintist albums “Welcome to Atlantis,” “Unleash the Beast,” “Rough Draft
of '~Publicity Stunts,” and “The Very Best of Satish Dat Beast” appear to be distributed
on the platforms of Apple Music, itunes (owned by Apple), Google Play, Amazon-,
Facebook, Spotify, Deezer, and other virtual stores (with no physical storefront)
through digital distribution companies such as Ditto Music (ofthe United Kingdom),
Mondotunes (of I-Iuntington Beach, CA), CD Baby (of Portland, OR), Distrokid,
Loudr, and Tunecore (of Brooklyn, NY).

37.) Because of the fact that the plaintist albums are distributed to the websites
owned and operated by Silicon Valley companies through digital distribution, it can be
stated with substantial certainty that the plaintiff is in “privity of contract” with a

plethora of Silicon Valley technology companies

38.) Therefore, President Trump’s tariffs on Chinese exports will ultimately have a
negative effect on the sales of the plaintiffs mp?)’s, CD’s, ringtones, and music videos
which are distributed to stores and websites owned and operated by Silicon Valley
technology companies (with no official brick and mortar locations) due to the fact
that»President Trump’s tariffs on Chinese exports are raising Operating Expenses in
addition to Selling, General, and Administrative Expenses on the Income Statements

maintained by certified public accountants (CPA’s) of these Silicon Valley firms.

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 8 of 21

' 39.) President Trump’s tariffs on Chinese exports will also raise the costs of Plant,
Property, and Equipment (under fixed assets) in addition to Inventory, Accounts
Payable, and Notes Payable (under current assets) on the Balance Sheets of Silicon
Valley companies which are drafted according to generally-accepted accounting

principles (GAAP).

40.) To reiterate, the fact that the plaintist music is being sold on websites owned
and operated by Silicon Valley companies indicates that it can be stated with
suwtantial certainty that the plaintiff is in “privity of contract” with Amazon, Google,

Spctify, Deezer, Apple Music/itunes, Tidal (i.e. jay Z.’s company), etc..

41 .) Therefore, by imposing tariffs on Chinese exports, President Trump is tortiously
interfering with the plaintist contracts and business relations with Silicon Valley tech
companies including but not limited to Amazon, Google, Facebook, Apple

Music/itunes, Tidal, etc..

QLAQ§E

~ 42.) _The Equal Protection Clause is part of the Fourteenth Amendment to the United
States Constitution. The clause, which took effect in 1868, provides that no state shall

, deny to any person within its jurisdiction "the equal protection of the laws".

43.) A primary motivation for this clause was to validate the equality provisions

contained in the Civil Rights Act of 1866, which guaranteed that all people would
have rights equal to those of all citizens. As a whole, the Fourteenth Amendment'
~ marked a large shift in American constitutionalism, by applying substantially more

constitutional restrictions against the states than had applied before the Civil War.

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 9 of 21

44.) The meaning of the Equal Protection Clause has been the subject of much
debate, and inspired the well-known phrase "Equal Justice Under Law". This clause
was the basis for BMM¢EMMQQ§A), the Supreme Court decision that
helped to dismantle racial segregation, and also the basis for many other decisions

rejecting discrimination against people belonging to various groups

45.) The Equal Protection Clause itself applies only to state and local governments
However, the Supreme Court held in BQMLM@LQM that equal protection
requirements apply to the federal government through the Due Process Clause of the
Fifth Amendment.

46.) Because of the fact that the plaintiff is mixed with African-American and East
Indian/South Asian, it can stated that the plaintiff is a member of a suspect
classification of discrete and insular minorities which have suffered invidious

discrimination within the context of American jurisprudence

47.) Due to the fact that the plaintiff is part of a suspect classification, it can be stated
with substantial certainty that President Trump’s proposed executive order affecting
EBT/SNAP benefits and Social Security disability benefits must past a strict scrutiny
test in which the proposed executive order and/ or legislation must be
narrowly-tailored to a compelling government objective with regards to the plaintist
equal protection rights and his property interests in those EBT/SNAP and Social
Security disability benefits

48.) President Trump’s proposed executive order and/ or legislation affecting millions
of Americans’ EBT/SNAP benefits and Social Security disability benefits is not
narrowly-tailored to any compelling government objective, particularly since his

proposed executive order and/ or legislation is designed to do nothing else other than

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 10 of 21

provide a tax cut for the wealthy and to penalize the poor and disenfranchised groups
since it has been proven that President Trump is a well-known racist trying to build a

lwa}.'> to prevent Mexicans from coming into the country.

49.) President Trump has also shown that he is racist against African-_Americans by
trying to advocate for the prosecution of innocent black men in an incident involving
a homicide in the Central Park section of Manhattan; President Trump has also tried
to exclude black people and other minorities from taking up residence in his

properties and/ or real estate ventures

50.) As such, any executive orders and/ or legislation proposed by President Trump
should be promptly blocked by district court judges and he should be impeached by
the Democratic House of Representatives and Republican Senate and/ or removed
from office through use of the 25th Amendment and his blatant violations of the
seldom-used Logan Act and Posse-Comitatus Act (which he violated by trying to use

the military and troops at the Southern border to block a caravan).
I TH ' LATI F T E E E

51.) The Fifth and Fourteenth Amendments to the United States Constitution each
contain a due process clause. Due process deals with the administration of justice and
thus the due process clause acts as a safeguard from arbitrary denial of life, liberty, or
property by the Government outside the sanction of law.

52.) The Supreme Court of the United States interprets the clauses more broadly
because these clauses provide four protections procedural due process (in civil and
criminal proceedings), substantive due proces s, a prohibition against vague laws, and
as t_hé ve.‘:_iicle for the incorporation of the Bill of Rights. Due process ensures the
rights and equality of all citizens

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 11 of 21

53.) The Supreme Court has interpreted the due process clauses in the Fifth and
Fourteenth Amendment identically, as justice Felix Frankfurter once explained in a
concurring opinion: “To suppose that ‘due process of law’ meant one thing in the
Fifth Arnendment and another in the Fourteenth is too frivolous to require elaborate
rejection”ln 1855, the Supreme Court explained that, to ascertain whether a process
is due process, the first step is to “examine the constitution itself, to see whether this

process be in conflict with any of its provisions . .”

54.) Also in 1855, the U.S. Supreme Court said, "The words, 'due process of law,‘
were undoubtedly intended to convey the same meaning as the words, 'by the law of

the land,' in Magna Charta."And, the Court said this in the 1884 case of Hz¢zlado_u.

55.) Due process of law in the [Fourteenth Amendment] refers to that law of the land
in each state which derives its authority from the inherent and reserved powers of the
state, exerted within the limits of those fundamental principles of liberty and justice
which lie at the base of all our civil and political institutions, and the greatest security
for which resides in the right of the people to make their own laws, and alter them at

their pleasure

56.) Due process also applies to the creation of taxing districts, as taxation is a
deprivation of property. Due process typically requires public hearings prior to the
creation of a taxing district

57.) Because of the fact that the plaintiff is mixed with African-American and East

Indian/South Asian, it can stated that the plaintiff is a member of a suspect

, Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 12 of 21

classification of discrete and insular minorities which have suffered invidious

discrimination within the context of American jurisprudence

58.) Due to the fact that the plaintiff is part of a suspect classification, it can be stated
with substantial certainty that President Trump’s proposed executive order affecting
EBT/SNAP benefits and Social Security disability benefits must past a strict scrutiny
test in which the proposed executive order and/ or legislation must be
narrowly-tailored to a compelling government objective with regards to the plaintiffs
equal protection rights and his property interests in those EBT/SNAP and Social
Security disability benefits

59.) President Trump’s proposed executive order and / or legislation affecting millions
of Americans’ EBT/SNAP benefits and Social Security disability benefits is not
` narrowly-tailored to any compelling government objective, particularly since his
proposed executive order and/ or legislation is designed to do nothing else other than
provide a tax cut for the wealthy and to penalize the poor and disenfranchised groups
since it has been proven that President Trump is a well-known racist trying to build a

wall to prevent Mexicans from coming into the country.

60.) President Trump has also shown that he is racist against African-Americans by
trying to advocate for the prosecution of innocent black men in an incident involving
a homicide in the Central Park section of Manhattan; President Trump has also tried
to exclude black people and other minorities from taking up residence in his

properties and/ or real estate ventures

6'1.) As such, any executive orders and/ or legislation proposed by President Trump

should be promptly blocked by district court judges and he should be impeached by

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 13 of 21

the;r_Democratic House of Representatives and Republican Senate and/ or removed
; from office through use of the 25th Amendment and his blatant violations of the
seldom-used Logan Act and Posse-Comitatus Act (which he violated by trying to use

the military and troops at the Southern border to block a caravan).

62.) Nevertheless, the plaintiffs substantive and procedural due process rights are
being infringed upon by President Trump’s attempts to remove EBT/SNAP benefits
and Social Security disability benefits accordingly without a notice and hearing and an
opportunity to appeal such a decision to an Administrative Law ]udge (AI.]) and in

aeccrdmce with the Administrative Procedures (APA).

331 F R- irl FTHEPR LE E A D
IMMLLNITIEs g LALlsE

63.) In the federal circuit court case of § .Q,~`Zieg a §;Q, yell,]ustice Bushrod Washington
wrote that the protections provided by the clause are confined to privileges and
immunities which are, "in their nature,' fundamental; which belong, of right, to the
citizens of all free governments; and which have, at all times, been enjoyed by the
citizens of the several states which compose this Union, from the time of their

becoming free, independent and sovereign."

64.) In\his explanation of the scope of the rights protected by the clause,justice
\X/'ashington included the right to travel through states, the right of access to the
cou:;ts, the right te purchase and hold property, and an exemption from higher taxes

than state residents pay.

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 14 of 21

65.) The QQ,,ZMQ' case involved the rights of an out-of-state citizen, rather than the
rights of an in-state citizen, and justice Washington's opinion did not suggest that this

provision of the Constitution addresses how a legislature must treat its own citizens

66.) Another pertinent federal circuit court case was decided by justice I-Ienry
Baldwin, who succeeded justice Washington. In the case of M¢ gg`¢/ z), BLsz;,justice
Baldwin addressed the Privileges and Immunities Clause: "We must take it therefore
as a grant by the people of the state in convention, to the citizens of all the other

states of the Union, of the privileges and immunities of the citizens of this state."

67.) The plaintiff argues that all five of the defendants have committed a blatant
violation of the Privileges and Immunities Clause of Article IV, Section 2, Clause 1 of

the U.S. Constitution (i.e., the Comity Clause).

68.) Because of the fact that the plaintiff is mixed with African-American and East
Indian/South Asian, it can stated that the plaintiff is a member of a suspect
classification of discrete and insular minorities which have suffered invidious

discrimination within the context of Arnerican jurisprudence

69.) Due to the fact that the plaintiff is part of a suspect classification, it can be stated
with substantial certainty that President Trump’s proposed executive order affecting
EBT/SNAP benefits and Social Security disability benefits must past a strict scrutiny
test in which the proposed executive order and/ or legislation must be
narrowly-tailored to a compelling government objective with regards to the plaintist
equal protection rights and his property interests in those EBT/SNAP and Social
Security disability benefits

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 15 of 21

70.) President Trump’s proposed executive order and / or legislation affecting millions
of Americans’ EBT/SNAP benefits and Social Security disability benefits is not
narrowly-tailored to any compelling government objective, particularly since his
proposed executive order and/ or legislation is designed to do nothing else other than
provide a tax cut for the wealthy and to penalize the poor and disenfranchised groups
since it has been proven that President Trump is a well-known racist trying to build a

wall to prevent Mexicans from coming into the country.

71.) President Trump has also shown that he is racist against African-Americans by
trying to advocate for the prosecution of innocent black men in an incident involving
a homicide in the Central Park section of Manhattan; President Trump has also tried
to exclude black people and other minorities from taking up residence in his

properties and/ or real estate ventures

72.) As such, any executive orders and/ or legislation proposed by President Trump
should be promptly blocked by district court judges and he should be impeached by
the Democratic House of Representatives and Republican Senate and/ or removed
from office through use of the 25th Arnendment and his blatant violations of the
seldom-used Logan Act and Posse-Comitatus Act (which he violated by trying to use

the military and troops at the Southern border to block a caravan).

73.) The plaintiff would like to further articulate that receiving EBT/SNAP benefits
and Social Security disability benefits is actually a right and not a privilege an therefore
are more aptly protected by the Equal Protection and Due Process Clauses of the

Fift`n and Fourteenth Amendments.

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 16 of 21

74.) lf the plaintiffs EBT/SNAP benefits and/ or Social Security disability benefits are
rescinded because of President Trump’s unconstitutional executive orders and
proposed legislation (before bicameralism and presentment), the plaintiff has no other
choice other than to get recourse on the state level by taking up permanent residence
in the state of California which has “general relief” (GR) for those persons that do not
have disability benefits from the Social Security Administration (SSA) and/ or

Treasury Department (under Secretary Steve Mnuchin).

75.) In addition to California, the state of Rhode Island also provides cash assistance
to those persons that have been denied of their disability benefits and these liberal
states such as California and Rhode leland have attorneys general who are likely to

stand up against President Trump’s fascist economic policies

76.) The attorney general of the state of Maryland has already filed as many as 20
federal lawsuits against President Trump because his ridiculous economic and foreign
policies are only designed to erase President Obama’s legacy in the same manner that
Napoleon was successful in removing the Negr_oid nose off of the sphinx in Egypt;
President_Trump has always been jealous of President Obama’s legacy, and so
President Trump seeks to undo everything that President Obarna worked hard for on

the global scale

Ix TF - LP»:T FT. EAME A wITH
DIsABILITIEs Agr QF 1999 (ADA)

77.) The Americans with Disabilities Act of 1990 (42 U.S.C. § 12101) is a US labor law
that prohibits unjustified discrimination based on disability lt affords similar
protections against discrimination to Ameriganmith_dis_ahilities as the Civil Rights

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 17 of 21

Act of 1964,which made discrimination based on race, religion, sex, national origin,

and other characteristics illegal

l78.) ln addition, unlike the Civil Rights Act, the ADA also requires covered employers
to provide reasonable accommodations to employees with disabilities and imposes

accessibility requirements on public accommodations

79.) ln 1986, the National Council on Disability had recommended enactment of an
Americans with Disabilities Act (ADA) and drafted the first version of the bill which

was introduced in the l-louse and Senate in 1988.

80.) The final version of the bill was signed into law on july 26, 1990, by President
George l-l. W. Bush. lt was later amended in 2008 and signed by President George W.
Bush with changes effective as of january 1, 2009.

81.) The plaintiff disabled due to the fact that he has been diagnosed with
Post-Traumatic Stress Disorder (PTSD), bipolar disorder/ manic depression, and

schizoaffective disorder.

82.) By trying to rescind the EBT/SNAP benefits and Social Security disability
benefits of millions of disabled Americans, President Trump is committing an

egregious violation of the Americans with Disabilities Act of 1990 (ADA).

'X T IX' LATI FTITLE I FTI-IE LRI H'I`
A T F19

83.) Title Vll of the Civil Rights Act of 1964 (Pub. L. 88-352) ('l`itle Vll), as amended,
appears in volume 42 of the United States Code, beginning at section 2000e Title Vll
prohibits employment discrimination based on race, color, religion, sex and national

Origin.

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 18 of 21

84.) The Civil Rights Act of 1991 (Pub. L. 102-166) (CRA) and the Lily Ledbetter Fair
Pay Act of 2009 (Pub. L. 111-2) amend several sections of Title Vll. ln addition,
section 102 of the CRA (which is printed elsewhere in this publication) amends the
Revised Statutes by adding a new section following section 1977 (42 U.S.C. 1981), to
provide for the recovery of compensatory and punitive damages in cases of `
intentional violations of Title Vll, the Americans with Disabilities Act of 1990, and
section 501 of the Rehabilitation Act of 1973.

85.) By trying to rescind the EBT/SNAP benefits and Social Security Disability
benefits of millions of impoverished A.rnericans (including the plaintiff) who can file a
class action lawsuit pursuant to Rule 23 of the Federal Rules of Civil Procedure
(FR,CP), the defendants President Trump and his Cabinet-level department USDA are
violating Title Vll of the Civil Rights Act of 1964.

Y I F

._ Wl-IEREFORE, the plaintiff has brought this cause of action against the five
defendants who have committed the tortious interference with business

relations/ contracts by imposing ridiculous tariffs upon Chinese exports which have
the ultimate effect of causing the plummeting of the price of the stocks of Silicon
Valley companies`in the NASDAQ, NYSE, Dle, and S&P 500. The plaintiff is also
arguing that President Trump has committed a violation of the Equal Protection
Clause, Due Process Clause, Privileges and lmmunities Clause, Americans with
Disabilities Act of 1990 (ADA), and Title Vll of the Civil Rights Act of 1964.
Accordingly, the plaintiff is alleging that he should be entitled to' damages in the
amount of $80,000‘(eighty thousand dollars) and the equitable remedy amounting to
two injunctions which preclude the five defendants from assessing tariffs on Chinese
exports and which also have the effect-of precluding President Trump and the USDA

from requiring Americans to work at‘least 20 hours per week to obtain EBT/SNAP

Case 5:19-cV-QOOO2-RRB Document 1 Filed 03/11/19 Page 19 of 21

benefits in their states ln establishing this “prayer for relief,” the plaintiff states,

avers and allegesithe following.

A.') The plaintiff is seeking $80,000 (eighty thousand dollars) damages in the form of
punitive compensatory, treble, actual, special, and presumed damages from the
defendants commission of the aforementioned tortious interference with business

relations / contracts

B.) Whi"ie punitive damages are disallowed by the common law of contracts,
Restatement (Second) of Contracts and/ or the Uniform Commercial Code Article 2
dealing with the sale of goods in excess of $500.00 (in which the Statute of Frauds
would be applicable), the plaintiff is also seeking 880,000 (eighty thousand dollars) of
damages in the form of expectation, reliance, restitution, incidental, and consequential
damages for the material breach of contract if and only if (iff) these Silicon Valley
“tech” companies cease to do business with the plaintiff because they are losing
money in the stock markets as a direct result of President Trump’s- ridiculous tariffs
on Chinese exports (monitored by Secretary Wilbur Ross and the -Commerce

Departrnent).

C.) The plaintiff is also seeking the equitable remedy of an injunction in which the
court will mandate that the five defendants cease to assess tariffs on Chinese exports
to the United States under the guise of protecting American intellectual property but
which have the ultimate effect of causing the plummeting of the stock price of Silicon
V alley companies because President Trump is really “at war” with Amazon and

Goo le for some unspecified and obscure reason.

v Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 20 of 21

D.) Moreover, the plaintiff in the present case at bar is seeking the equitable remedy
of an injunction precluding and/ or enjoining President Trump and the USDA from
requiring that disabled persons work 20 hours per week simply to obtain EBT/SNAP

benefits commonly referred to as “food stamps.”

E.) The concepts of unjust enrichment and quantum meruit may also be applicable to

the present case at bar.

Respectfully submitted,

Magna aj

Ronald Satish Emrit
6655 38th Lane East
Sarasota, Florida 34243
(301)537-8471

ein in k r h il.cm

ein inr k r2 ol k.cm

Case 5:19-cV-OOOO2-RRB Document 1 Filed 03/11/19 Page 21 of 21

